DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide antecedent basis for the skeleton being molded or extruded polypropylene.
Claim Objections
Claim 4 is objected to because of the following informalities:  The claim contains the phrase “a double”, but it appears that the phrase should be “a double lap joint”.  The claim also contains the phrase “include electronic equipment” but it appears that this should be “includes electronic equipment”. Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  The claim contains the phrase “comprising . . . having a tacky polyurethane upper surface . . ”, but it appears that the phrase should be “comprising . . . a tacky polyurethane upper surface . .”.  .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "many openings" in claim 1 is a relative term which renders the claim indefinite.  The term "many" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “many” renders the phrase “many openings” indefinite because it is not possible to ascertain how many openings the skeleton would need to be considered having “many openings”.
Claim 42 requires that the device have a polyurethane body that at once is both “skeleton-free” and has a woven skeleton that encapsulated by the body that is “skeleton-free” which renders the claim indefinite because it is not possible to ascertain how the device can be in both states at the same time.  As best understood, the device has a polyurethane body with a skeleton.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11 and 42 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Busby et al. (hereinafter Busby, US Patent Number 6530577).
Regarding claim 1, Busby discloses a device (Figures 2 and 3 element 10, Figures 4-6 and figure 7 element 16)  for use on an aircraft assembly, the aircraft assembly having a first part having an inner face portion (Figure 3 element Aa); a second part having an inner face portion (Figure 3 element As); and a multiplicity of fasteners (Figure 3 unlabeled fasteners) for joining the two parts, the device comprising: a sealant for placement between the two inner face portions (Figures 2 and 3 element 10, Figures 4-6 and figure 7 element 16), the sealant comprising a tacky, deformable body of polyurethane gel (Figure 2 element 14, Column 4 lines 27-37 and  Column 7 lines 43-54), the body with tacky outer faces wherein the body has a thickness of 12 mil (.012 inch) or less uncompressed (Column 8 lines 1-3, Busby discloses that the body thickness is in the range of 0-45 mil which means that it can have a thickness of as little as 7 mil which would fully encapsulate the 7 mil thick skeleton) ; further comprising a single, flexible mesh skeleton configured with many openings (Figure 2 element 12), the skeleton encapsulated in the body and the skeleton having an uncompressed thickness of 12 mil (.012 inch) or less (Column 4 lines 17-24).
Regarding claim 3, Busby discloses the above device wherein the polyurethane gel is cured (Column 6 lines 30-34).
Regarding claim 4, Busby discloses the above device wherein the assembly is a lap joint, a double, a patch, a heat shield or include electronic equipment (Figure 3 element Aa
Regarding claim 5, Busby discloses the above device wherein the tacky body is deposited on one or both of the first or second part by a pneumatic spray gel (Figures 3 and 15).  The examiner notes that this is an apparatus claim and while it is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 6, Busby discloses the above device wherein the body is pre-cured before placement on one of the two inner face portions (Column 6 lines 30-34).
Regarding claim 7, Busby discloses the above device wherein the body cures after placement on one of the two inner face portions (Figures 3 and 15).  The examiner notes that this is an apparatus claim and while it is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 8, Busby discloses the above device further comprising a release film (Figure 7 elements 18 and 18a).
Regarding claim 9, Busby discloses the above device wherein the skeleton is a woven mesh (Column 4 lines 19-21).
Regarding claim 10, Busby discloses the above device wherein the skeleton is metallic (Column 4 lines 19-21).
Regarding claim 11, Busby discloses the above device wherein the skeleton is non-metallic (Column 4 lines 21-24).
Regarding claim 42, Busby discloses a device for use with an aircraft assembly having a first part (Figure 3 element Aa) and a second part (Figure 3 element As), and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Busby.
Regarding claim 2, Busby discloses the above device, but fails to teach of it the body having a thickness of between about 1-6 mil (.001-.006 inch) when compressed between the two parts.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the body have a thickness of between about 1-6 mil (.001-.006 inch) when compressed between the two parts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and work equally well with a thicker compressed size and be less prone to damage during installation.  In re Aller
Regarding claim 12, Busby discloses the above device except for the skeleton being molded or extruded polyamide or polypropylene. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the skeleton molded or extruded polyamide or polypropylene, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and would perform equally well with a metallic mesh and would provide the predictable result of making the device thinner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nicholas McFall/            Primary Examiner, Art Unit 3644